Citation Nr: 0114285	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

Although the issue of entitlement to a TDIU caused by 
service-connected disability has been certified for appellate 
consideration, that claim is rendered moot by the Board's 
decision below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  PTSD is the appellant's only service-connected 
disability.  

3.  The record presents an approximate balance of evidence as 
to whether the veteran's PTSD currently is manifested by a 
demonstrated inability to obtain or retain employment.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. § 1155, 5107(b) 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130 
Diagnostic Code (DC) 9411 (2000).  

2.  The veteran's claim for a TDIU based on the impact of his 
service-connected PTSD is rendered moot by the assignment of 
a total (100 percent) schedular rating for PTSD.  38 C.F.R. 
§§ 3.340, 4.16(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet.App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the decision reached below, any additional 
notification or development action which might be required by 
the Veterans Claims Assistance Act of 2000 is not necessary, 
as there is no prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  



Factual Background

A brief review of the record indicates that the veteran, a 
high school graduate, with additional training as a petro-
chemical process operator, was initially granted service 
connection for PTSD by a November 1988 rating decision.  The 
RO at that time assigned a 10 percent disability evaluation, 
effective July 13, 1987, based on service records showing 
engagement with enemy forces, and based on an October 1988 VA 
examination which resulted in an initial diagnosis of active, 
chronic PTSD.  

VA and private records are of record for review.  These 
records show ongoing treatment for PTSD in 1997 and 1998.  
When the veteran was examined in January 1998, a private 
examiner noted that his PTSD was a chronic problem that 
required ongoing psychiatric treatment.  Following 
examination, a Global Assessment of Functioning (GAF) score 
was reported as 60.  He was hospitalized in the PTSD 
Residential Rehabilitation Program at the Pacific Center for 
PTSD from March 18, 1998, to May 18, 1998.  The summary of 
this stay shows that he underwent a mental status examination 
prior to admission.  The examination showed no evidence of 
significant mood disturbance, psychotic thought, process, or 
content, danger to others, or cognitive impairment.  During 
his hospital stay, he participated in group sessions, but his 
interaction was limited at first.  He identified isolation as 
his primary problem, but he also reported sleep disturbance, 
intrusive thoughts, and homelessness.  After a couple of 
weeks, he began to make some effort to socialize with his 
peers, and his participation in the group increased.  Towards 
the middle of his stay, his depression increased and his 
level of participation in the program wanted.  He later 
"perked up," and his participation level again increased.  
At the time of discharge to outpatient care, there was no 
evidence of danger to self or others, or inability to care 
for his own needs.  

At the time of VA psychiatric examination in June 1998, the 
veteran reported a full range of PTSD symptoms, to include 
intrusive thoughts and memories, sleep disturbance, 
flashbacks, depression, feelings of detachment, and 
estrangement from others.  He was on psychotropic medication 
and was receiving both group and individual therapy.  It was 
noted that the veteran had a history of polysubstance abuse.  
On examination, he was cleanly dressed and groomed.  He 
displayed an appropriate range of affect although, generally, 
he appeared to be in a mildly depressed mood.  He was 
oriented to person, time, and place, and his attention and 
concentration were satisfactory.  He was pleasant and 
cooperative during his interview.  

The examiner opined that the veteran displayed symptoms of 
chronic PTSD.  His symptoms currently had a significantly 
more deleterious effect on social and vocational aspects of 
his life compared to the way he was functioning 10 years 
earlier.  His GAF score was deemed to be 45, due to 
increasing frequency and severity of PTSD symptoms, 
unemployment, and difficulty relating to others.  It was also 
noted that urine testing reflected that the veteran was 
positive for cocaine and marijuana use.  

Subsequently dated VA records, through June 2000, include a 
May 2000 notation that the veteran was unemployable.  His GAF 
score was "around 40 at the most."  He was isolated and 
depressed.  In a June 2000 statement, the veteran's counselor 
(since 1997) at the Honolulu Vet Center opined that the 
veteran was totally unemployable due to PTSD.  This opinion 
was based on the veteran's demonstrated inability to 
successfully handle daily stresses of life even without the 
responsibility of job requirements.  He could not tolerate 
deadlines or production requirements.  He could not be on 
time to work in a consistent manner, and he sometimes had a 
hard time being on time for therapy appointments.  He had 
also come to appointments on the wrong day.  The counselor 
added that the veteran could barely go shopping and be around 
people.  Thus, he would not be able to tolerate work 
relationships or schedules.  The veteran exhibited a 
difficult time with concentration and memory, and he was 
unable to ride a bus for very long without having to get off 
because of claustrophobic sensations.  The veteran was 
described as extremely isolated.  Sleep disturbance was 
reported, and it reported that the veteran put blankets over 
his windows for protection.  He was hypervigilant and 
fearful.  He did not trust anyone.  He was convinced that he 
would be attacked while sleeping.  The counselor had visited 
the veteran's apartment and noted that the veteran did not 
sleep in his bed but on a mat on the floor near the door.  As 
the veteran's PTSD had recently taken on some psychotic 
features, the veteran had been prescribed a new medication in 
an attempt to address this issue.  

The record reflects that the veteran receives benefits from 
the Social Security Administration (SSA) as a result of his 
psychiatric symptomatology.  His period of disability for SSA 
purposes began in October 1996.  An April 1999 determination 
of Cessation or Continuance of Disability found that the 
veteran continued to be disabled from employment.  The 
primary diagnosis was PTSD, and the secondary diagnosis was 
dysthymic disorder.

Pertinent Laws and Regulations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule), 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Assigning a rating involves an analysis of the extent to 
which a service-connected disability adversely affects the 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more clearly approximates 
the criteria for that rating.  Otherwise, a lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The history of a 
disability should be considered; however, where entitlement 
to compensation has already been established and an increase 
in a disability rating is at issue, as in the present case, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, prior to the pendency 
of this claim and appeal.  The RO properly analyzed the 
veteran's claim under the current, revised set of criteria, 
and the Board will due likewise. As amended, all mental 
disorders, whether diagnosed as schizophrenia, PTSD, or a 
combination of both disorders, are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders."  38 C.F.R. § 4.130, as amended by 61 Fed. Reg. 
52,695-702 (Oct. 8, 1996; effective Nov. 7, 1996).  As 
amended, the regulation reads as follows for the 0, 10, 30, 
50, 70, and 100 percent ratings:

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication.  (0 percent)

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  (10 percent)

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  (30 percent)

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  (50 
percent)

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  
(70 percent)

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  (100 percent)

38 C.F.R. § 4.130 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2000).

A GAF score within the range of 31 to 40 denotes "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work, child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV).

A GAF score within the range from 41 to 50 indicates 
"[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  DSM-IV at 32, as 
cited in Richard v. Brown, 9 Vet.App. 266 (1996).

A GAF score of 65 (actually the range of scores from 61 to 
70) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV at 32, 
as cited in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Analysis

The Board has carefully considered the evidence of record 
and, based upon our review of the evidence in its entirety, 
particularly the objective medical evidence, the Board 
concludes that the record raises reasonable doubt concerning 
whether the veteran's symptomatology results in an inability 
to obtain or retain employment and that, therefore, the 
benefit of any such doubt must be afforded to the veteran.  
See Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1990).  

Under the law, both before and subsequent to the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

The record reflects that the veteran has not been employed 
for several years, and that SSA has found him to be disabled 
from gainful employment due to his psychiatric disorder.  The 
objective medical evidence reflects increased severity of the 
veteran's PTSD in recent years, and a declining GAF score.  
He has been described as totally unemployable.

The Board notes that we cannot easily separate the impact of 
the veteran's service-connected PTSD from the impact of 
longstanding drug abuse shown in the record.  This is not to 
say that his drug abuse is service connected, but rather to 
say that there is nothing to suggest that the impact of the 
service-connected psychiatric disorder on his industrial 
adaptability is easily separable from the impact of his drug 
abuse.  Similarly, the secondary diagnosis noted by SSA, 
i.e., dysthymia, may affect employability, but the record 
does not permit us to readily distinguish between the two 
conditions.  Consequently, the Board regards the evidence of 
symptoms and their effects on the veteran's employability as 
attributable to his service-connected psychiatric disability, 
by way of granting the veteran the benefit of the reasonable 
doubt on this point.  Future examinations may provide more 
specific data as to these various diagnoses, but, for the 
present, the Board will give the benefit of doubt to the 
veteran.  See 38 U.S.C.A. § 5107(b); Mittleider v. West, 11 
Vet.App. 181 (1998) (per curiam).

For the reasons set forth above, a 100 percent schedular 
evaluation is granted for  the service-connected PTSD.  
Pursuant to 38 C.F.R. § 4.16(a), a TDIU rating is not for 
consideration when a veteran is rated at a schedular total 
rating; thus, the latter issue is now moot.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent schedular rating for 
service-connected PTSD is granted.  

The veteran's claim of entitlement to a TDIU rating, based 
upon his service-connected PTSD, is dismissed as moot.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

